
	

113 HR 2020 IH: Truth in Tuition Act of 2013
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2020
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Cartwright (for
			 himself and Mr. Roskam) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to require
		  certain institutions of higher education to provide notice of tuition levels
		  for students.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Tuition Act of
			 2013.
		2.Notice of tuition
			 levels
			(a)AmendmentSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following new
			 paragraph:
				
					(30)(A)The institution will provide to each
				student admitted to an undergraduate or graduate program—
							(i)a multi-year tuition and fee
				schedule; or
							(ii)a single-year tuition and fee
				schedule, and a nonbinding, multi-year estimate of net costs after all
				financial aid is awarded, assuming constant family and student income, assets,
				and relevant circumstances.
							(B)Multi-year schedules and estimates
				required by
				subparagraph (A)—
							(i)may include a percentage or dollar
				increase or decrease of any size the institution determines to be appropriate
				from one year to the next; and
							(ii)shall indicate, on a year-by-year
				basis, costs for the normal duration of such student's undergraduate or
				graduate program.
							(C)Institutions that elect a single-year
				tuition and fee schedule under
				subparagraph (A)(ii) shall include
				with each multi-year estimate provided under such subparagraph the average
				deviation, in percentage terms, between previous year estimates and actual net
				costs for students at their institution.
						(D)The Secretary shall waive the
				requirements of
				subparagraph (A) if the institution
				demonstrates to the Secretary that the requirements of
				subparagraph (A) are not practicable
				because of the occurrence of one or more events causing the institution severe
				economic distress, dramatic reduction of State or Federal aid, or any other
				circumstance determined to be appropriate by the
				Secretary.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall be effective on the
			 date that is 120 days after the date of enactment of this Act.
			
